Citation Nr: 1013622	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  02-17 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability, from April 27, 2000 to March 17, 2005.

2.  Entitlement to a rating in excess of 20 percent for low 
back disability, since March 18, 2005.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to October 1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision, in which the RO, 
inter alia, declined to reopen the Veteran's claim for 
service connection for erythema multiforme, denied the 
Veteran service connection for fibromyalgia, continued the 
Veteran's noncompensable rating for irritable bowel syndrome 
(IBS), and continued the Veteran's 10 percent rating for low 
back disability (characterized as low back pain).  The 
Veteran filed a notice of disagreement (NOD) in May 2002, and 
the RO issued a statement of the case (SOC) in June 2002.  In 
September 2002, the Veteran requested an extension to file 
his substantive appeal, and in September 2002, the RO granted 
a 60-day extension.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2002.

In March 2003, the RO assigned a 10 percent rating for IBS, 
effective April 27, 2000.  In January 2006, the RO assigned a 
20 percent rating for low back disability, effective March 
18, 2005.

In January 2007, the Veteran and his friend testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of the hearing is of record.

While the RO has assigned a higher rating of 20 percent for 
service-connected low back disability from March 18, 2005,  
as higher ratings are available for the disability before and 
after that date, and the appellant is presumed to be seeking 
the maximum available benefit, the Board construed the appeal 
pertaining to the low back as encompassing the matters now 
set forth on the title page.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In April 2007, the Board denied reopening the claim for 
service connection for erythema multiforme, denied service 
connection for fibromyalgia, and granted a 30 percent, but no 
higher, rating for IBS,.  At that time, the Board also 
remanded the Veteran's claims for higher ratings for low back 
disability to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claims for higher 
ratings for low back disability (as reflected in a December 
2008 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Overall moderate limitation of motion of the lumbar spine 
was shown in October 2000. 

3.  Since April 27, 2000, the Veteran's low back disability 
has been manifested by pain and some limitation of motion, 
but he has had forward flexion of the thoracolumbar spine 
greater than 30 degrees, and ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for a 20 percent rating for low back disability, 
from April 27, 2000, are met..  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  

2.  The criteria for a rating in excess of 20 percent for low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003); 
General Rating Formula for Diseases and Injuries of the Spine 
(for renumbered Diagnostic Codes 5237-5243) and Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes (Diagnostic Code 5243) (as in effect 
since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a January 2004 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claims for higher ratings, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2004 SSOC included the pertinent rating criteria 
for evaluating low back disability during the periods on 
appeal.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the 
December 2008 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports of 
October 2000, February 2003, March 2005, and October 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's January 
2007 Board hearing, along with various written statements 
provided by the Veteran, and by his representative.  The 
Board also finds that no additional RO action to further 
develop the record in connection with either claim is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/.AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Factual Background

In April 2000, X-rays and a magnetic resonance imaging (MRI) 
of the spine were performed by VA.  X-rays showed normal 
sacroiliac joints and a mild straightening of the normal 
physiologic curvature of the lumbar spine.  The MRI revealed 
a disc bulge at the L1-2 level.  There was no canal stenosis 
or neural foraminal narrowing.  Intervertebral disc height 
was well maintained, as was the height of the vertebral 
bodies.  

The Veteran was afforded a VA contract examination in October 
2000.  Examination revealed flexion of the lumbosacral spine 
to 50 degrees.  Extension was to 20 degrees, left rotation to 
25 degrees, and lateral flexion and right rotation to 30 
degrees.  The range of motion was reduced by pain.  
Lumbosacral X-rays showed minimal degenerative changes.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with bulging discs, with decreased range of motion.  

The Veteran was afforded another VA contract examination in 
February 2003.  During the examination, the Veteran reported 
low back pain that did not seem to radiate to any other parts 
of his body, which did not require treatment by a physician 
or bed rest.  Examination revealed a normal gait and 
tenderness of the lumbar spine.  There was some radiation of 
pain on movement, but no muscle spasm.  There were no signs 
of radiculopathy.  Flexion of the lumbar spine was to 85 
degrees and extension was to 35 degrees.  Rotation was to 40 
degrees bilaterally and lateral flexion was to 35 degrees 
bilaterally.  Lower extremity motor and sensory function was 
normal and deep tendon reflexes of the knees and ankles were 
2+.  The diagnosis was lower back strain.  

The Veteran was afforded a VA contract examination in March 
2005.  He again reported low back pain, although he had no 
complaints of radiating pain on movement.  Muscle spasm was 
absent, as was tenderness.  The Veteran had forward flexion 
of the thoracolumbar spine to 45 degrees, with pain at 30 
degrees.  Lateral flexion and rotation were not precluded.  
Range of motion was additionally limited by pain, but not 
limited by fatigue, weakness, lack of endurance and 
incoordination.  There were no signs of IVDS with chronic and 
permanent nerve root involvement.  Neurological examination 
revealed normal motor and sensory function with reflexes of 
2+ at the knees and ankles.  The diagnosis was low back 
strain.  

Degenerative disc disease was assessed after review of 
October 2006 MRI findings.  The VA physician also noted 
chronic low back pain with no evidence of radiculopathy. 

During the Veteran's January 2007 Board hearing he testified 
that he had pain in his lower back that was now beyond a 10 
out of 10 and it was painful to work.  His friend testified 
that he has constant back pain and cannot do much. 

The Veteran afforded a VA examination in October 2008.  He 
reported pain and indicated that he had had spasms.  
Examination revealed no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  Gait was normal.  The 
Veteran had some lumbar flattening, but no other abnormal 
spinal curvatures.  Motor and sensory examination was normal 
and reflexes were 2+, except the left knee jerk which was 3+.  
There was no thoracolumbar ankylosis.  Flexion of the 
thoracolumbar spine was to 70 degrees, with pain after 10 
degrees.  Lateral flexion and rotation were not precluded.  
February 2008 X-rays revealed mild degenerative spondylitis 
in the lower lumbar spine with suspected spinal instability 
at L4-5 level with mild offset.  The examiner diagnosed 
lumbarsacral strain and mild degenerative spondylitis in the 
lower lumbar spine.  There were no significant effects on the 
Veteran's usual occupation.  There were mild effects on 
chores, shopping, exercise and sports.  

B.  Law and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Here, as the RO has already assigned staged ratings for the 
Veteran's low back disability, the Board will consider the 
propriety of the ratings assigned at each stage, as well as 
whether any further staged rating is warranted.  

Historically, in an April 1997 rating decision ,the RO 
granted service connection for the Veteran's low back 
disability and assigned an initial rating of 0 percent under 
Diagnostic Code 5295, for lumbosacral strain.  Effective 
September 26, 2003, the Diagnostic Code for lumbosacral 
strain was renumbered as 5237, and the criteria for rating 
all spine disabilities, to include IVDS, are now set forth in 
a General Rating Formula for Diseases and Injuries of the 
Spine.  In a June 1998 rating decision, the RO increased the 
rating for the Veteran's low back disability from 0 to 10 
percent.  In a January 2006 rating decision, the RO increased 
the rating from 10 to 20 percent effective March 18, 2005.  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the October 2004 and January 2006 SSOCs and the 
January 2006 rating decision reflect RO consideration of the 
claims under both the former criteria and revised applicable 
criteria.  Therefore, there is no due process bar to the 
Board doing likewise, as appropriate.

Former Diagnostic Code 5292 (for evaluating lumbar spine 
disability on the basis of limitation of motion)  provided a 
10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 
maximum 40 percent rating for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the rating criteria of former Diagnostic Code 5295, a 
noncompensable rating was warranted for slight lumbosacral 
strain with slight subjective symptoms only; a 10 percent 
rating was warranted for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating was warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on force motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the provisions of former Diagnostic Code 5293-as in 
effect prior to September 23, 2002-a 20 percent rating was 
warranted for moderate IVDS with recurring attacks; a 40 
percent rating was warranted for severe IVDS with recurring 
attacks, with intermittent relief warranted; a 60 percent 
rating was warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the provisions of Diagnostic Code 5293-as in effect 
from September 23, 2002 through September 25, 2003-IVDS 
(preoperatively or postoperatively) was evaluated by one of 
two methods:  either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

As of September 26, 2003, there are now three ways of 
evaluating disc disease:  under a new General Rating Formula 
for Diseases and Injuries of the Spine (applicable to all 
disabilities of the spine); by combining the separate ratings 
for orthopedic and neurological manifestations (as indicated 
above); or on the basis of incapacitating episodes (also as 
indicated above, but now, via a Formula for Rating IVDS on 
this basis).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
(2009).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and 
Plate V.

Pursuant to Diagnostic Code 5243, IVDS is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
IVDS Based on Incapacitating Episodes (2009).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the claim in light of the above-noted criteria, 
the Board finds that the record presents a basis for a 
partial grant of a higher rating.  

On examination in October 2000, shortly after the Veteran 
filed the instant claim, flexion of the lumbosacral spine was 
to 50 degrees.  As this is reflective of overall moderate 
limitation of motion of the lumbar spine, the Board finds 
that, resolving all reasonable doubt in the Veteran's favor, 
a 20 percent rating is warranted from the date of the claim 
for increase-April 27, 2000.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

However, the Board also finds that disability rating in 
excess of 20 percent for low back disability is not warranted 
at any point pertinent to this appeal.

While degenerative disc disease is shown, a rating in excess 
of 20 percent is not warranted based on any of the criteria 
for rating IVDS in effect at different points throughout the 
appeal.  In this case, IVDS attacks are simply not shown.  
For the criteria based on incapacitating episodes, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1 (2003); Diagnostic Code 5243, 
Note 1 (2009).  Here, bed rest and treatment by a physician 
are not shown.  In February 2003, the examiner noted that the 
Veteran's low back disability did not require treatment by a 
physician or bed rest.  In March 2005, the examiner noted 
that there were no signs of IVDS with chronic and permanent 
nerve root involvement.  

Likewise, a higher or separate rating is not warranted based 
on neurological manifestations of the Veteran's low back 
disability.  In February 2003, the Veteran reported low back 
pain that did not seem to radiate to any other parts of his 
body, and the examination revealed no signs of radiculopathy.  
An October 2006 VA treatment record indicates chronic low 
back pain with no evidence of radiculopathy; however, motor, 
sensory, and reflex examination of lower extremities has 
routinely been normal.  While 3+ left knee jerk reflexes were 
noted on one occasion, significant neurological 
manifestations of low back disability are simply not shown.  

For a rating in excess of 20 percent based on orthopedic 
manifestations, prior to September 26, 2003, the evidence 
would either have to severe limitation of motion of the 
lumbar spine or severe lumbosacral sprain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003).  As of September 
26, 2003, the evidence would have to show forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).

Here, there is no listing of the spine or indication of a 
positive Goldthwaite's sign or abnormal mobility on forced 
motion.  The examination reports reflect that lateral motion 
is preserved.  Forward flexion of the thoracolumbar spine has 
consistently been reported as higher than 30 degrees.  The 
lumbar spine limitation of motion shown in this case is more 
accurately described as moderate than as severe, and marked 
limitation of forward bending is not shown.  In October 2008, 
the VA examiner reported that thoracolumbar spine ankylosis 
was not present.  Ankylosis is not otherwise shown.  

The Board emphasizes that there is no basis for a higher 
rating for the low back disability based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
In this case, examiners have simply not described severe 
limitation of motion or forward flexion of 30 degrees or 
less, even when considering the effects of pain and 
repetitive use.  There is otherwise no evidence of functional 
loss in addition to that shown objectively.  The Board also 
points out that, as of September 26, 2003, the language 
preceding the rating criteria under the General Rating 
Formula indicates that the criteria are to be applied with or 
without symptoms such as pain.

For all the foregoing reasons, the Board concludes that the 
record supports assignment of a 20 percent but no higher 
rating for low back disability from April 27, 2000.  The 
Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for a 20 percent rating are 
met, but finds that the preponderance of the evidence is 
against assignment of any higher rating at any point 
pertinent to this  appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A 20 percent rating for low back disability , from April 27, 
2000, subject to the legal authority governing the payment of 
compensation benefits.
 
A rating in excess of 20 percent for low back disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


